Citation Nr: 1721579	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 2004 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefit currently sought on appeal.

In a July 2016 decision, the Board granted service connection for a headache disability, effective May 1, 2015, and remanded the appeal as to a TDIU, requesting the RO assign a rating for headaches and adjudicate the TDIU claim.  A Supplemental Statement of the Case was issued in January 2017 and the appeal was returned to the Board.  

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDING OF FACT

From May 1, 2015, the Veteran met the schedular requirements for a TDIU and he is considered unemployable due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that due to his service connected post-traumatic stress disorder (PTSD) and bilateral knee disabilities, he is unable to work.  For the reasons below, the Board finds that the Veteran is entitled to a TDIU. 

The Veteran has several service-connected disabilities, including: PTSD at 50 percent, headaches at 30 percent, left knee disability at 10 percent, left ankle disability at 10 percent, right knee instability at 10 percent, and right knee disability at 10 percent.  His combined rating is 80 percent.  As such, he met the schedular rating threshold for the grant of a TDIU beginning May 1, 2015.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

In this case, the Board finds that consideration of a total rating based on unemployability under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence shows that the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment since May 1, 2015.  

VA treatment records show that in November 2012 he went to the emergency room complaining of stiffness in his right knee, he asked staff for a note for work.  In May 2015, records show that he obtained his barber license in 2014 and began working as a barber.  He missed work for about a week because his left knee buckled and was too sore to walk.  He also reported wearing a knee brace while working to combat symptoms.  A treatment note from April 2016, noted the Veteran's employer as Cannon Air Force Based on a hospital registration form. 

In a July 2015 statement, he indicated that he had been unemployed for the previous three years and was unable to keep a stable job because it was hard for him to adapt to new social environments and he was unable to stand for long periods of time due to pain in his knees. 

In his November 2016 TDIU application, he indicated that he last worked in August 2013 in a lawn care business; he also reported that he became too disabled to work since January 2012.  In his April 2015 TDIU application, he indicated he became too disabled to work in January 2015 and remarked that he could not sit or stand for more than one to two hours because his hands would cramp and his knees would give out.  He also reported that being around people at all stressed him out; causing him to have flashbacks and thinking he is back in the war.  He mentioned having been trained in massage therapy but had to quit due to stress and his disabilities. 

The Veteran received several VA examinations in May 2015 for various disabilities.  During the examination for PTSD, the examiner noted he had occupational and social impairment with reduced reliability and productivity.  The Veteran reported previously working several positions involving manual labor, and being fired from different jobs due to arguments with his boss and for smoking marijuana.  At the time of the exam, he was working as a barber approximately 20 hours per week.  During the headache examination, the examiner remarked that the Veteran had missed two days of work in two months due to headaches.  Examiners from the ankle and knee examinations suggested resting his knees/ankles for a few minutes every hour, limiting walking and running, and wearing a brace and orthotics. 

The Board finds to the extent that the Veteran described his work history, his statements that he last worked in 2013 and that he left his employment due to stress and an inability to stand for long periods of time lack credibility.  There is clear evidence and reports in conjunction with treatment showing that he continued working until at least 2016.  However, during the May 2015 examinations and in some treatment notes, he reported only working 20 hours per work as a barber and having to miss several days due to headaches and knee pain or soreness.  As such, his statements as to his most recent employment are given probative weight, as there are contemporaneous treatment records that are consistent with his contentions.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran was currently precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  VA examiners did not find that the Veteran was unemployable due to his service-connected disabilities, but the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran also reported working only part-time as a barber and missing days of work due to headaches and knee problems.  The Board finds that the Veteran's part-time employment is not considered substantially gainful employment.  The May 2015 examiners did note that he would be limited as far as walking, running, or standing.  

Importantly, "substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2016). The Board has considered the Veteran's history of experience in manual labor, and finds that his physical limitations render him unable to obtain and maintain substantially gainful employment. 

In sum, the Board finds all reasonable doubt in the Veteran's favor in finding that his service-connected disabilities affect his ability to secure or follow a substantially gainful occupation.  As such, based on the evidence of record, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

ORDER

A TDIU is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


